Citation Nr: 1547242	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a timely notice of disagreement in May 2010 and the RO issued a statement of the case in December 2011.  The Veteran perfected his appeal with a VA Form 9, Substantive Appeal, in December 2011.  

The Veteran requested a hearing in his December 2011 VA Form 9, and it was scheduled for September 2015.  However, the Veteran canceled the hearing and there are no additional requests for hearing within the file.  See 38 C.F.R.  §§ 20.703, 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable rating for status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.  

The Veteran was afforded a VA examination in November 2011 in order to determine the severity of the symptoms of the Veteran's post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.  The examiner noted the Veteran's diagnoses of eustachian tube dysfunction and perforated tympanic membrane.  The Veteran reported that he sustained a traumatic injury to his left ear during a sporting activity; then, while doing underwater training a month later, the Veteran fell due to a loss of equilibrium and dizziness.  He had a tympanoplasty in August 2006.  After several months, the Veteran went swimming again and had the same symptoms.  He underwent a second tympanoplasty in July 2010.  At the time of examination, the Veteran complained of ear pain and problems with his equilibrium, especially when he blows his nose (during an upper respiratory infection) and when he went up to the roof to pressure clean.  The Veteran reported that the ear hurts when he flies.  The examiner indicated that vertigo was not present and that the Veteran had not reported any discharge from his ear.  The examiner noted that the Veteran was not currently taking any medication for his condition and did not observe any findings, signs, or symptoms attributable to Meniere's syndrome.  Additionally, the examiner did not observe any findings, signs, or symptoms of chronic ear infection, inflammation, or cholesteatoma.  

Upon examination, the examiner found that the Veteran's external ear was normal, the ear canal was not examined, and there was evidence of a perforated tympanic membrane in the left ear.  The examiner indicated that the Veteran's gait was normal, the Romberg test was negative, and the Dix Hallpike test for vertigo and the limb coordination test were not indicated.  The examiner noted the Veteran's scar from his status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction but indicated that it was not painful or unstable, and the total area was not greater than 39 square centimeters.  The examiner noted the Veteran's complaints of loss of equilibrium and dizziness when he is on a roof or on a beam balance is not a sign of eustachian tube dysfunction.  The examiner went on to explain that the feeling of disequilibrium is a transient sensation when one is on a very high place or walking on a very narrow ledge.  Further, the examiner noted that feeling dizzy while blowing his nose during an upper respiratory infection is a symptom of eustachian tube dysfunction because it causes a change in the pressure of the middle ear.  

The Veteran indicated in his VA Form 9, Substantive Appeal, that his most recent examination, conducted in November 2011, was inadequate and did not accurately portray the severity of his symptoms.  Specifically, the Veteran wrote that he believes that there is a relationship between the dizziness he experiences and his ear condition.  He noted that the examiner did not find a connection between his complaints of dizziness and his ear condition because he had given an example of walking on a high beam as an instance in which he would experience dizziness.  The examiner interpreted this to mean that the Veteran experiences dizziness when he is at a height, and the Veteran explained in his VA Form 9 that he experiences dizziness when walking on a rail road track, walking on a curb, or trying to do a sobriety test.  He stated that these activities do not occur at a high elevation, but he cannot do them because of the problems he has with his balance.  He also reported that he cannot swim or submerge his head and that he has to be careful when bathing.  The Veteran also noted that he can blow air out of his ear. 

In light of the Veteran's contentions and length of time since the last examination, the Board finds that a new examination is warranted.  Also, the Board finds that 
the Veteran's claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  

Lastly, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Finally, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records dated since November 2011.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

In addition to objective test results, the examiner should:

 a)  fully describe the functional effects caused by the status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction in his or her final report; and 

 b)  clearly describe the nature and degree of any impairment caused by the Veteran's status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction. The examiner should indicate whether the Veteran's complaints of dizziness are a manifestation of his service-connected left ear perforated tympanic membranes regardless of whether a diagnosis of vestibular disequilibrium is made.  The examiner is asked to specifically address the Veteran's complaints of pain while flying, inability to swim or submerge his head, and his feelings of dizziness even when not walking at a high elevation (e.g., walking on a curb).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating for the Veteran's status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction pursuant to 38 C.F.R. § 3.321(b)(1).

4.  Thereafter, readjudicate the Veteran's claim of entitlement to an initial compensable rating for status post-left ear perforated eardrum repaired with tympanoplasty with residual eustachian tube dysfunction.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




